Citation Nr: 0213723	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  01-05 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from January 1940 to March 
1945.  In January 1996 the veteran died.  The appellant is 
his widow.  

In February 1996 the appellant filed a claim seeking 
entitlement to service connection for the cause of the 
veteran's death.  The Department of Veterans Affairs (VA) 
Regional Office (the RO) in Montgomery, Alabama denied the 
appellant's claim in a rating decision dated in March 1996.  
The appellant was notified of the RO's decision, and she 
timely perfected an appeal to the Board of Veterans' Appeals 
(Board).  In June 1998 the Board issued a decision in which 
it determined that the appellant had not presented a well-
grounded claim for service connection for the cause of the 
veteran's death.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  Among other things, that new statute 
eliminated the requirement of a well-grounded claim, 
redefined VA obligations with respect to the duty to assist 
claimants in developing evidence, and superceded the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA 
§ 7, subpart (a).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

This matter is currently on appeal to the Board from a 
November 2000 rating decision of the RO, which determined 
that the appellant had not submitted new and material 
evidence to reopen her claim of entitlement to service 
connection for the cause of the veteran's death.  The 
appellant filed a timely notice of disagreement and the RO 
subsequently provided a statement of the case (SOC).  In June 
2001 the appellant perfected her appeal, and the issue was 
subsequently certified to the Board.  

The appellant and her son presented for a Travel Board 
hearing at the RO before the undersigned Member of the Board 
in June 2002; a transcript is of record.  At the hearing, the 
appellant was represented by Richard A. Rhea, a member of the 
law firm of Rhea, Boyd & Rhea, which holds the power of 
attorney in this matter.


FINDINGS OF FACT

1.  In a decision dated in June 1998, the Board determined 
that the appellant was not entitled to service connection for 
the cause of the veteran's death.  Decisions of the Board are 
final on the date stamped on the face of the decision.

2.  Since the June 1998 determination by the Board that the 
appellant was not entitled to service connection for the 
cause of the veteran's death, the appellant has submitted 
evidence bearing directly and substantially on the specific 
matter under consideration, which is neither cumulative nor 
redundant and which is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly decide the merits of the claim.  

3.  According to the official certificate of death, the 
veteran's death in January 1996 was caused by apparent 
cardiopulmonary arrest.

4.  At the time of his death, the veteran was service 
connected for bilateral pes planus, evaluated as 50 percent 
disabling; osteochondritis dissecans, right ankle, evaluated 
as 20 percent disabling; and bilateral lower extremities 
varicose veins, evaluated as 10 percent disabling.


CONCLUSION OF LAW

The evidence submitted since the previous final decision is 
new and material, and the appellant's claim of entitlement to 
service connection for the cause of the veteran's death is 
reopened.  38 U.S.C.A. §§ 511, 5108, 7104(a), (b) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (now codified as amended at 38 U.S.C.A. § 5103A(f) 
(West Supp. 2002)); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1100 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran died in January 1996.  According to the death 
certificate, the immediate cause of death was apparent 
cardiopulmonary arrest.  At the time of his death, the 
veteran was service connected for bilateral pes planus, 
evaluated as 50 percent disabling; osteochondritis dissecans, 
right ankle, evaluated as 20 percent disabling; and bilateral 
lower extremities varicose veins, evaluated as 10 percent 
disabling.  His service medical records are silent for any 
complaints, treatment, or diagnosis of any cardiovascular 
disorder.  

In February 1996 the appellant filed a claim seeking service 
connection for the cause of the veteran's death.  The 
appellant contends that the veteran's death was either caused 
by or accelerated by his sedentary state due to his service-
connected disabilities of the feet, legs, and ankle.  In 
support of her claim, the appellant submitted treatment 
records which indicated diagnoses of cardiovascular arrest, 
cardiac arrest, possible myocardial infarction, and insulin-
dependent diabetes mellitus.  She also submitted an article 
which indicated that deaths among diabetic patients could 
sometimes be attributable to vascular disease.  

The RO denied the appellant's claim for service connection 
for the cause of the veteran's death because it determined 
that she had not submitted competent medical evidence that 
the veteran's death was due to or accelerated by service-
connected disabilities.  In a decision dated in June 1998, 
the Board found that the appellant had not submitted a well-
grounded claim of entitlement to service connection for the 
cause of the veteran's death.  The decision of the Board was 
final.  

Since the June 1998 Board decision, the appellant has 
submitted treatment records from the Alabama Sports Medicine 
and Orthopedic Center, which indicate treatment for a left 
ankle condition.  She has also submitted duplicate treatment 
records from Dr. G. Rogers, for painful feet.  The appellant 
also submitted treatment records from Dr. S. Sanders, which 
reveal treatment for diabetes between 1994 and 1995.  
Included in the records is a letter dated October 21, 1997, 
in which Dr. Sanders opines that the veteran's service-
connected conditions may have led to inactivity, which made 
him more susceptible to the weight gain, diabetes, 
hypertension, and heart failure that ultimately led to his 
death.  



The appellant and her son presented for a Travel Board 
hearing before the undersigned Board Member in June 2002.  
With the assistance of her attorney, she testified that the 
veteran's service-connected disabilities of his lower 
extremities made him unable to ambulate.  She contended that 
his inactivity led to his weight gain, diabetes, 
cardiovascular disease, and his death.  The appellant's son 
testified that he had attempted to keep his father active 
through activities such as golf but that eventually his 
father gave the sport up because of the pain in his lower 
extremities.  According to the appellant, the veteran began 
using a walker, and then became wheelchair bound.  

II.  Analysis

A.  Preliminary Matters

As noted above, on November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code, concerning the assistance to be 
afforded to claimants in substantiating their claims.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified as amended 
at 38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the appellant in developing evidence pertinent to her 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
late veteran's claims file, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC's 
provided by the RO in February 1997 and June 2001, the 
appellant has been given notice of the information and/or 
medical evidence necessary to substantiate her claim.  The 
June 1998 decision of the Board also advised the appellant of 
the need for evidence that attributes the veteran's death to 
his service-connected disabilities.  Additionally, during her 
Travel Board hearing, the undersigned Board Member 
specifically requested the identities of any medical 
professionals that treated the veteran and may have records 
to help substantiate her claim.  The undersigned Board Member 
specifically advised the appellant that VA would assist her 
in obtaining any such records.  The appellant indicated that 
there was no additional evidence.  Therefore, it appears that 
all obtainable evidence identified by the appellant relative 
to her claim has been obtained and associated with the claims 
folder, and that she has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board observes that the VCAA has left intact the 
requirement that an appellant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim.  It is specifically noted that nothing in the 
Act shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C. § 5103A(f) (West Supp. 2002) (as 
enacted in section 3(a) of the VCAA).

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).

B.  Discussion

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  

In general, all decisions of the Board will be stamped with 
the date of mailing on the face of the decision, and are 
final on that date.  38 C.F.R. § 20.1100.  The Board issued a 
decision on June 12, 1998, which denied the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death.  The appellant was notified of the Board's 
decision and her appellate rights.  She did not appeal to the 
U.S. Court of Appeals for Veterans Claims.  That decision of 
the Board is final.  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 
6 Vet. App. 200 (1994).  Only evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated, in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  There must be new and material 
evidence as to each and every aspect of the claim which was 
lacking at the time of the last final denial in order for 
there to be new and material evidence to reopen the claim.
Evans v. Brown, supra.  

In addition, the law is clear that "the Board does not have 
jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996) aff'g Barnett v. Brown, 8 Vet. App. 1 (1995).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Since the Board's June 1998 decision that the appellant was 
not entitled to service connection for the cause of the 
veteran's death, the appellant has submitted additional 
medical records showing treatment for a bilateral foot 
disability and a left ankle disability.  The appellant also 
submitted a statement from Dr. S. Sanders, which indicated 
that the veteran's service-connected disabilities of the 
lower extremities might have contributed to the diabetes and 
cardiovascular disease that subsequently led to his death.  
Inasmuch as said evidence was not a part of the evidence of 
record at the time of the June 1998 Board decision, it is 
new.  38 C.F.R. § 3.156(a).  Furthermore, the Board is of the 
opinion that said evidence does contribute to a more complete 
picture of the circumstances surrounding the veteran's death, 
and that it therefore is also material.  See Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  More specifically, Dr. 
S. Sanders opined that the veteran's service-connected 
disabilities contributed to or accelerated his death by 
rendering him unable to ambulate, thereby making him more 
susceptible to diabetes, hypertension, and cardiovascular 
disease, which ultimately caused his death.  

Therefore, and for the reasons stated above, the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death is hereby reopened.  However, the Board 
has determined that the evidence of record is insufficient 
upon which to base a decision on the merits.  Accordingly, 
the issue of entitlement to service-connection for the cause 
of the veteran's death must be further developed, and will be 
the subject of a later decision.  
ORDER

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is reopened.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

